


Exhibit 10.1




April 23, 2013


Keith Sullivan


Re: Amendment to Offer Letter Dated October 1, 2012


Dear Keith:


This letter serves to document an amendment to your Employee Offer Letter, dated
October 1, 2012. This amendment is effective retroactively to January 1, 2013.


1.
Section 1, Compensation, (c) Incentive Equity Grants shall now read as follows:



An annual grant of 40,000 Performance Stock Units (“PSUs”) shall be granted on
the first of each year you remain employed with the Company. Each PSU shall vest
upon the achievement of certain performance objectives which shall be defined
each year. For the fiscal year of 2013, you shall be granted 40,000 PSU's and
10,000 shares per quarter shall vest upon the achievement of performance
objectives as approved by the Compensation Committee of the Board of Directors
on April 23, 2013.
2.
Section 1, Compensation, (e), Sales Compensation Plan. This Section shall be
re-titled Section 1, Compensation, (e) Corporate Bonus and shall now read as
follows



Your corporate bonus percentage shall be 70% of the base salary and eligibility
is pursuant to the Company's 2013 Corporate Bonus Plan.


All other aspects of your Employee Offer Letter, dated October 1, 2012, remain
unchanged. Thank you for your ongoing contributions to the Company. Please let
me know if you have any questions.


Sincerely,




/s/ Mark J. Foley
Mark Foley, President & CEO




The foregoing is agreed and accepted.




/s/ Keith Sullivan
Keith Sullivan
Dated: 4/23/2013






